Case 4:20-cv-00193-TCK-JFJ Document 70 Filed in USDC ND/OK on 07/06/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

  JAMES JANIS , AND                                     §
  KEITH THOMAS,                                         §
                                                        §
                   Plaintiffs,                          §
                                                        §     Civil Action No.: 4:20-cv-00193-TCK-JFJ
  v.                                                    §
                                                        §
       (1) JOSEPH EARLE;                                §
       (2) GORDAN MCDOUGALL;                            §
       (3) MARK LIVINGSTON;                             §
       (4) UPPER STREET MARKETING, INC.;                §      ATTORNEY LIEN CLAIMED
       (5) LINEAR PARK MARKETING INC.;                  §
       (6) GROWING SPRINGS HOLDINGS                     §
           CORPORATION; AND                             §
       (7) PRIMAPHARMA, INC,                            §
                                                        §
                   Defendants.                          §

                                 ATTORNEY’S LIEN FOR FEES AND COSTS


             COME NOW, Brent Blackstock, and the law firm of Brent Blackstock PLC, and pursuant

  to OKLA. STAT. Tit. 5, sections 6 and 7, advises all parties hereto of the attorney lien asserted for

  services rendered and costs expended in the above-referenced matter.



  DATED AND FILED July 6th, 2021.


                                                        Respectfully submitted,

                                                        /s/ Brent Blackstock
                                                        R. Brent Blackstock, OBA No. 00839
                                                        Brent Blackstock, PLC
                                                        401 S. Boston Ave., Suite 500
                                                        Tulsa, OK 74103
                                                        Phone: 918-383-0777
                                                        E-mail: brent@brentblackstock.com
                                                        ATTORNEYS FOR PLAINTIFFS
Case 4:20-cv-00193-TCK-JFJ Document 70 Filed in USDC ND/OK on 07/06/21 Page 2 of 2




                                      CERTIFICATE OF MAILING


          I, the undersigned, hereby certify that on the 6th day of July, 2021, I electronically
  transmitted the foregoing document to the Clerk of the Court using the ECF System for filing
  and transmittal of a Notice of Electronic Filing to all ECF registrants who have appeared in this
  case.



                                                                      /s/ Brent Blackstock

                                                                      Brent Blackstock




                                                  2
